DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 20, 2022 and September 19, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 in view of Claim 4, and Claim 6 in view of Claim 9, respectively, of U.S. Patent No. 11128369 (“Wei”).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison and reasoning:

Instant Application
Patent US 11128369 (Wei)
Claim 1.

A user equipment (UE), comprising: 
one or more non-transitory computer-readable media having computer-executable instructions embodied thereon; and 
at least one processor coupled to the one or more non-transitory computer-readable media, the at least one processor is configured to execute the computer-executable instructions to: 

receive a first beam failure recovery configuration of an uplink (UL) bandwidth part (BWP); 



initiate a first Random Access (RA) procedure on the UL BWP for notifying a base station of a beam failure occurrence in a serving cell by applying at least one first RA parameter configured in the first beam failure recovery configuration of the UL BWP when a number of beam failure instances that have been received from lower layers of the UE is larger than or equal to a threshold; 






receive a second beam failure recovery configuration of the UL BWP before completion of the first RA procedure; 

stop the first RA procedure upon receiving the second beam failure recovery configuration of the UL BWP and before completion of the first RA procedure; 


and initiate a second RA procedure on the UL BWP for notifying the base station of the beam failure occurrence regardless of a number of beam failure instances received after stopping the first RA procedure by applying at least one second RA parameter configured in the second beam failure recovery configuration of the UL BWP, after stopping the first RA procedure.
Claim 1.

A user equipment (UE) comprising: 
one or more non-transitory computer-readable media having computer-executable instructions embodied thereon; and 
at least one processor coupled to the one or more non-transitory computer-readable media, the at least one processor is configured to execute the computer-executable instructions to: 

receive, by a Medium Access Control (MAC) entity of the UE, a first beam failure recovery configuration of a first uplink (UL) bandwidth part (BWP); 
initiate, by the MAC entity of the UE, a first Random Access (RA) procedure on the first UL BWP for notifying a base station of a beam failure occurrence in a serving cell by applying at least one first RA parameter configured in the first beam failure recovery configuration of the first UL BWP when a number of beam failure instances that have been received from lower layers of the UE is larger than or equal to a threshold; 

receive a Radio Resource Control (RRC) message that triggers BWP switching before completion of the first RA procedure; 
receive, by the MAC entity of the UE, a second beam failure recovery configuration of a second UL BWP;


switch, by the MAC entity of the UE, an active UL BWP of the UE from the first UL BWP to the second UL BWP upon receiving the RRC message and before completion of the first RA procedure; 

and initiate, by the MAC entity of the UE, a second RA procedure on the second UL BWP for notifying the base station of the beam failure occurrence regardless of a number of beam failure instances received after switching the active UL BWP of the UE to the second UL BWP by applying at least one second RA parameter configured in the second beam failure recovery configuration of the second UL BWP, after switching the active UL BWP of the UE to the second UL BWP.

Claim 4:
The UE of claim 1, wherein the at least one processor is further configured to execute the computer-executable instructions to: stop the first RA procedure.

Claim 5 is directed to a method performed by a UE, the method recited to perform operations that are functionally similar to those performed by the UE in claim 1. Therefore, the reasoning used in the examination of claim 1 shall be applied to claim 5.
Claim 6 is directed to a method performed by a UE, the method recited to perform operations that are functionally similar to those performed by the UE in claim 1. 
The functional limitations of Claim 9 are similar to claim 4. 
Therefore, the reasoning used in the examination of claim 1 of the Instant Application with respect to double patenting rejection over claims 1 and 4 of the Patent shall be applied to claim 5 of the Instant Application.


In claims 1 and 5 of the Instant Application, the second beam failure recovery configuration of the UL BWP is received before completion of the first RA procedure.  BWP switching occurs before completion of first RA procedure and before the first RA procedure is stopped.
In claims 1 and 6 of the Patent, BWP switching is triggered/performed before completion of the first RA procedure (i.e., the MAC entity of the UE switches an active UL BWP of the UE from the first UL BWP to the second UL BWP upon receiving the RRC message and before completion of the first RA procedure).  
Since the UL BWP switching occurs before completion of the first RA procedure, the second beam failure recovery configuration of a second UL BWP (to which the switch occurs) is received before the completion of the first RA procedure.  After the first RA procedure has been stopped and UL BWP switching has occurred, application of the second RA parameter occurs.  Therefore, the application of at least one second RA parameter configured in the second beam failure recovery configuration of the second UL BWP occurs after switching the active UL BWP (the last limitation of the patent claim) and after stopping the first RA procedure (the last limitation of the instant application claim), and the recitation of stopping the first RA procedure in claims 4 and 9 of the Patent provides reasoning that all the limitations of claim 1 of the Instant Application are taught by Claim 1 in view of claim 4 of the Patent, and all the limitations of claim 5 of the Instant Application are taught by Claim 6 in view of claim 9 of the Patent.

Claims 2, 3, 4, 6, 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 2, Claim 3, Claim 1 in view of claim 4, Claim 7, Claim 8, and Claim 6 in view of claim 9, respectively, of U.S. Patent No. 11128369 (“Wei”).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison and reasoning:

Claim 2.
The UE of claim 1, wherein the at least one second RA parameter comprises a power ramping step applied for a prioritized RA procedure.
Claim 2.
The UE of claim 1, wherein the at least one second RA parameter comprises a power ramping step applied for a prioritized RA procedure
Claim 3.
The UE of claim 1, wherein the at least one second RA parameter comprises a scaling factor for a backoff indicator (BI).
Claim 3.
The UE of claim 1, wherein the at least one second RA parameter comprises a scaling factor for a backoff indicator (BI).
Claim 4.
The UE of claim 1, wherein the at least one processor is further configured to execute the computer-executable instructions to: receive a Radio Resource Control (RRC) message for BWP switching before completion of the first RA procedure; and stop the first RA procedure.

Claim 1.
... receive a Radio Resource Control (RRC) message that triggers BWP switching before completion of the first RA procedure...

Claim 4.
The UE of claim 1, wherein the at least one processor is further configured to execute the computer-executable instructions to: stop the first RA procedure.
Claim 6.
The method of claim 5, wherein the at least one second RA parameter comprises a power ramping step applied for a prioritized RA procedure.
Claim 7.
The method of claim 6, wherein the at least one second RA parameter comprises a power ramping step applied for a prioritized RA procedure.
Claim 7.
The method of claim 5, wherein the at least one second RA parameter comprises a scaling factor for a backoff indicator (BI).
Claim 8.
The method of claim 6, wherein the at least one second RA parameter comprises a scaling factor for a backoff indicator (BI).
Claim 8.
The method of claim 5, further comprising: receiving a Radio Resource Control (RRC) message for BWP switching before completion of the first RA procedure; and stopping the first RA procedure.
Claim 6.
... receiving a Radio Resource Control (RRC) message that triggers BWP switching before completion of the first RA procedure...

Claim 9.
The method of claim 6, further comprising: stopping the first RA procedure.



Allowable Subject Matter
Claims 1-8 are objected to as being allowable, as recited, if not for the Double Patenting rejection above. The presently recited claims would be allowable in the event of a terminal disclaimer being filed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent Claim 1, directed to a user equipment (UE), and independent Claim 5, directed to a method performed by a UE, with operations that are functionally similar to those performed by the UE of claim 1, the prior art of record teaches receiving, by a Medium Access Control (MAC) entity of the UE, a first beam failure recovery configuration of a first uplink (UL) bandwidth part (BWP) and a second beam failure recovery configuration of a second UL BWP (i.e., BWP-specific beam failure recovery configuration), as may be seen in Cirik et al, U.S. Patent Application Publication No. 20200053613 A1 (e.g., ¶ [0396] [0397] [0477]-[0482]), initiating, by the MAC entity of the UE, a first Random Access (RA) procedure on the first UL BWP for notifying a base station of a beam failure occurrence in a serving cell by applying at least one first RA parameter configured in the first beam failure recovery configuration of the first UL BWP when a number of beam failure instances that have been received from lower layers of the UE is larger than or equal to a threshold, as may be seen in Cirik (e.g., ¶ [0370] [0373] [0405] [0406]), receiving a Radio Resource Control (RRC) message that triggers BWP switching, and switch, by the MAC entity of the UE, an active UL BWP of the UE from the first UL BWP to the second UL BWP upon receiving the RRC message, as may be seen in Cirik (e.g., ¶ [0288] [0370] [0380] [0420]).
Prior art of record discloses stopping the BWP switch mechanism if timer runs out before the end of the random access procedure, as seen in Cirik et al, U.S. Patent Application Publication No. 20190306867 A1 (e.g., ¶ [0455] [0534]) and Agiwal, U.S. Patent Application Publication No. 20190200396 A1 (e.g., ¶ [0135]), and notification to the base station of the beam failure occurrence being dependent on the number of beam failure instances received after switching the active UL BWP of the UE, as may be seen in Cirik ‘6867 (e.g., ¶ [0463] [0470] [0496] [0511]).
Prior art of record discloses obtaining BWP information to select a BWP after a random access procedure has been initiated, but before the random access procedure has completed, as may be seen in Wang, U.S. Patent Application Publication No. 20220039096 A1 (e.g., ¶ [0072]).
The prior art of record does not teach or fairly suggest, individually or in combination, or render obvious the limitations of receiving a second beam failure recovery configuration of the UL BWP before completion of the first RA procedure; stopping  the first RA procedure upon receiving the second beam failure recovery configuration of the UL BWP and before completion of the first RA procedure; and initiating a second RA procedure on the second UL BWP for notifying the base station of the beam failure occurrence regardless of a number of beam failure instances received after switching the active UL BWP of the UE to the second UL BWP by applying at least one second RA parameter configured in the second beam failure recovery configuration of the second UL BWP, after stopping the first RA procedure.
Claims 2-4, dependent from claim 1, and Claims 6-8, dependent from claim 5, are also objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571) 272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VLADISLAV Y AGUREYEV/           Examiner, Art Unit 2471